—Orders, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about June 6, 1997, which, in a mortgage foreclosure action, inter alia, granted the receiver’s motion to hold defendant mortgagor and nonparty managing agents in contempt, unanimously affirmed, with costs.
*262Appellants were properly held in contempt for continuing to collect rent with knowledge of the receiver’s appointment. Appellants fail to raise an issue of fact either as to whether they did not have such knowledge or were not properly served with the motion to hold them in contempt, and there is no merit to their claim that the court lacked jurisdiction to hold the managing agents in contempt (see, People ex rel. Stearns v Marr, 181 NY 463, 470-471; Power Auth. v Moeller, 57 AD2d 380, 382, lv denied 42 NY2d 806; European Am. Bank v Abramoff, 201 AD2d 611). Concur — Milonas, J. P., Rosenberger, Wallach and Rubin, JJ.